Exhibit 10(yyy)

Medical Professional Liability Excess of Loss
Reinsurance Contract
Effective: January 1, 2004

issued to

Member Companies of FPIC Insurance Group, Inc.
including
First Professionals Insurance Company, Inc.
Jacksonville, Florida
Anesthesiologists’ Professional Assurance Company
Coral Gables, Florida
and
Intermed Insurance Company
St. Louis, Missouri

--------------------------------------------------------------------------------

Table of Contents

Article

 

Page

 

 

--------------------------------------------------------------------------------

I

 

     Business Reinsured

1

 

 

 

 

 

 

II

 

     Commencement and Termination

2

 

 

 

 

 

 

III

 

     Territory (BRMA 51D)

3

 

 

 

 

 

 

IV

 

     Exclusions

3

 

 

 

 

 

 

V

 

     Retention and Limit

4

 

 

 

 

 

 

VI

 

     Definitions

5

 

 

 

 

 

 

VII

 

     Claims and Loss Adjustment Expense

7

 

 

 

 

 

 

VIII

 

     Reinsurance Premium

8

 

 

 

 

 

 

IX

 

     Ceding Commission

9

 

 

 

 

 

 

X

 

     Profit Sharing

9

 

 

 

 

 

 

XI

 

     Other Reinsurance

11

 

 

 

 

 

 

XII

 

     Salvage and Subrogation

11

 

 

 

 

 

 

XIII

 

     Offset (BRMA 36C)

12

 

 

 

 

 

 

XIV

 

     Access to Records (BRMA 1A)

12

 

 

 

 

 

 

XV

 

     Net Retained Lines (BRMA 32E)

12

 

 

 

 

 

 

XVI

 

     Errors and Omissions (BRMA 14F)

12

 

 

 

 

 

 

XVII

 

     Liability of the Reinsurer

12

 

 

 

 

 

 

XVIII

 

     Currency (BRMA 12A)

13

 

 

 

 

 

 

XIX

 

     Taxes (BRMA 50B)

13

 

 

 

 

 

 

XX

 

     Federal Excise Tax (BRMA 17A)

13

 

 

 

 

 

 

XXI

 

     Unauthorized Reinsurers

13

 

 

 

 

 

 

XXII

 

     Insolvency

14

 

 

 

 

 

 

XXIII

 

     Arbitration (BRMA 6J)

15

 

 

 

 

 

 

XXIV

 

     Service of Suit (BRMA 49E)

16

 

 

 

 

 

 

XXV

 

     Agency Agreement

17

 

 

 

 

 

 

XXVI

 

     Intermediary (BRMA 23A)

17

 


--------------------------------------------------------------------------------

Medical Professional Liability Excess of Loss
Reinsurance Contract
Effective:  January 1, 2004

issued to

Member Companies of FPIC Insurance Group, Inc.
including
First Professionals Insurance Company, Inc.
Jacksonville, Florida
Anesthesiologists’ Professional Assurance Company
Coral Gables, Florida
and
Intermed Insurance Company
St. Louis, Missouri
(hereinafter referred to collectively as the “Company”)

by

The Subscribing Reinsurer(s) Executing the
Interests and Liabilities Agreement(s)
Attached Hereto
(hereinafter referred to as the “Reinsurer”)

Article I - Business Reinsured

A.

By this Contract the Reinsurer agrees to reinsure the excess liability which may
accrue to the Company under its policies, contracts and binders of insurance or
reinsurance (hereinafter called “policies”) issued or renewed on or after the
effective date hereof and classified by the Company as follows:

 

 

 

 

1.

Professional Liability and ancillary coverages, covering physicians, surgeons,
dentists, chiropractors, podiatrists and other allied medical practitioners and
their professional associations;

 

 

 

 

2.

Health Care Facilities Liability and ancillary coverages, including employed
medical technicians, partnerships, corporations and limited liability companies;

 

 

 

 

subject to the terms, conditions and limitations hereinafter set forth.

 

 

B.

Coverage hereunder may include prior acts coverage and/or extended discovery or
reporting coverage when provided in the Company’s original policies.


--------------------------------------------------------------------------------

Article II - Commencement and Termination

A.

Subject to paragraphs B and C below, this Contract shall become effective on
January 1, 2004, with respect to claims made against or reported to the Company
on or after that date as respects policies allocated to underwriting years
commencing on or after that date, and shall continue in force thereafter until
terminated.

 

 

B.

As respects subject policies issued by Intermed Insurance Company prior to
January 1, 2000 for the first $1,000,000 of limits, this Contract shall also
apply to losses occurring prior to January 1, 2000 on occurrence form policies
whether expired prior to, or in force at, January 1, 2000, but where a claim as
respects the occurrence is first made to the Company during the effective period
of this Contract.  As respects this paragraph B, no occurrence shall be covered
both under this Contract and under any prior contract, nor shall any occurrence
be covered under this Contract if the occurrence was reported to the Company by
the insured prior to January 1, 2000.

 

 

C.

As respects Extended Reporting Endorsements issued by Intermed Insurance Company
prior to January 1, 2000, on subject policies written for the first $1,000,000
of limits, this Contract shall also apply to claims first made to the Company
during the effective period of this Contract.

 

 

D.

Either party may terminate this Contract on any December 31 by giving the other
party not less than 90 days prior written notice by certified mail.

 

 

E.

Notwithstanding paragraph D above, the Company may terminate this Contract or
the share of a Subscribing Reinsurer at any time by giving the Subscribing
Reinsurer not less than 30 days prior written notice in the event any of the
following circumstances occur:

 

 

 

1.

The Subscribing Reinsurer’s policyholders’ surplus at the inception of any
underwriting year has been reduced by more than 25.0% of the amount of surplus
12 months prior to that date; or

 

 

 

 

2.

The Subscribing Reinsurer’s policyholders’ surplus at any time during any
underwriting year has been reduced by more than 25.0% of the amount of surplus
at the date of the Subscribing Reinsurer’s most recent financial statement filed
with regulatory authorities and available to the public as of the inception of
this Contract; or

 

 

 

 

3.

The Subscribing Reinsurer’s A.M. Best’s rating has been assigned or downgraded
below A- and/or Standard and Poor’s Counterparty Credit and Financial Strength
rating is assigned or downgraded below A-; or

 

 

 

 

4.

A State Insurance Department or other legal authority has ordered the
Subscribing Reinsurer to cease writing business; or

 

 

 

 

5.

The Subscribing Reinsurer has become insolvent or has been placed into
liquidation or receivership (whether voluntary or involuntary) or proceedings
have been instituted against the Subscribing Reinsurer for the appointment of a
receiver, liquidator, rehabilitator, conservator or trustee in bankruptcy, or
other agent known by whatever name, to take possession of its assets or control
of its operations; or


--------------------------------------------------------------------------------


 

6.

The Subscribing Reinsurer has ceased assuming new and renewal property and
casualty treaty reinsurance business.

 

 

 

F.

Unless the Company elects to reassume the unearned reinsurance premium in force
on the effective date of termination, and so notifies the Reinsurer prior to or
as promptly as possible after the effective date of termination, reinsurance
hereunder on business in force on the effective date of termination shall remain
in full force and effect until expiration, cancellation or next premium
anniversary of such business, whichever first occurs, but in no event beyond
12 months, plus odd time and any extension of coverage for extended discovery or
reporting coverage, following the effective date of termination.

 

 

G.

Any claims made under the extended reporting coverage provision, in accordance
with Article I, shall be deemed to have been made on the date the original
policy expired or was cancelled.  Premium for such extended reporting coverage
shall be considered fully earned by the Reinsurer on the last date the original
policy was in force.

 

 

H.

“Underwriting year” as used herein shall mean the period from January 1, 2004
through December 31, 2004, and each 12-month period thereafter, unless this
Contract is terminated, in which event the final underwriting year shall be from
the beginning of the then current underwriting year through the effective date
of termination.  All premiums and all claims or losses from both new and renewal
policies incepting during a given underwriting year shall be allocated, credited
or charged, respectively, to such underwriting year, regardless of the date said
premiums earn or such claims are made or losses occur (subject to the “cutoff”
provisions of paragraph F above).  Any extended reporting period provided under
a subject policy shall be deemed to incept during the same underwriting year as
the subject policy.

Article III - Territory (BRMA 51D)

This Contract shall be worldwide in its geographical scope.

Article IV - Exclusions

A.

This Contract does not apply to and specifically excludes the following:

 

 

 

1.

Reinsurance assumed by the Company other than:

 

 

 

 

 

a.

Intra-company reinsurance; and

 

 

 

 

 

 

b.

Policies underwritten by the Company but issued by another carrier at the
Company’s request and reinsured 100% by the Company.

 

 

 

 

 

2.

Business produced and underwritten by others.

 

 

 

 

3.

Hospital Professional Liability and related General Liability Business.

 

 

 

 

4.

Occurrence form policies except for those policies noted in paragraph B of
Article II.


--------------------------------------------------------------------------------


 

5.

Insureds written under the Company’s Non-Standard Medical and Dental Malpractice
Quota Share Reinsurance Agreement (or replacement thereof). 

 

 

 

 

6.

Nuclear risks as defined in the “Nuclear Incident Exclusion Clause - Liability -
Reinsurance” attached to and forming part of this Contract.

 

 

 

 

7.

All liability of the Company arising by contract, operation of law, or
otherwise, from its participation or membership, whether voluntary or
involuntary, in any insolvency fund.  “Insolvency fund” includes any guaranty
fund, insolvency fund, plan, pool, association, fund or other arrangement,
however denominated, established or governed, which provides for any assessment
of or payment or assumption by the Company of part or all of any claim, debt,
charge, fee or other obligation of an insurer, or its successors or assigns,
which has been declared by any competent authority to be insolvent, or which is
otherwise deemed unable to meet any claim, debt, charge, fee or other obligation
in whole or in part.

 

 

 

 

8.

Liability as a member, subscriber or reinsurer of any Pool, Syndicate or
Association.

 

 

 

B.

Business falling within the scope of one or more of the exclusions set forth in
paragraph A or not within the terms, conditions or limitations of this Contract
may be submitted to the Reinsurer for special acceptance and, if accepted by the
Reinsurer, shall be subject to all the terms of this Contract except as modified
by the special acceptance.

Article V - Retention and Limit

A.

Coverage A:

 

 

 

1.

As respects all business covered hereunder, the Company shall retain and be
liable for the first $500,000 of ultimate net loss each insured, each claim or
occurrence.  The Reinsurer shall then be liable for the amount by which such
ultimate net loss exceeds the Company’s retention, but the liability of the
Reinsurer shall not exceed $2,500,000 as respects each insured, each claim or
occurrence.

 

 

 

 

2.

In accordance with paragraph B of Article II, the maximum aggregate amount of
ultimate net loss recoverable hereunder from occurrence policies issued by
Intermed Insurance Company is $4,000,000 as respects all claims made for each
underwriting year.

 

 

 

 

3.

The Company shall purchase or be deemed to have purchased inuring excess
reinsurance to limit its ultimate net loss subject to Coverage A from any one
coverage, any one policy (exclusive of loss in excess of policy limits or extra
contractual obligations) to $1,000,000 each claim or occurrence.

 

 

 

B.

Coverage B:

 

 

 

1.

As respects all business covered hereunder with policy limits exceeding
$1,000,000, the Company shall retain and be liable for the first $1,000,000 of
ultimate net loss each insured, each claim or occurrence.  The Reinsurer shall
then be liable for the


--------------------------------------------------------------------------------


 

 

amount by which such ultimate net loss exceeds the Company’s retention, but the
liability of the Reinsurer shall not exceed the following:

 

 

 

 

 

a.

$4,000,000 as respects each insured, each claim or occurrence, for all Health
Care Facilities, all Clinics and Corporations, all individual Dentists, and all
individual Doctors in Arkansas; or

 

 

 

 

 

 

b.

$1,000,000 as respects each insured, each claim or occurrence, for individual
insureds not included in (a) above.

 

 

 

 

 

2.

As respects business written in the State of Kansas, the Company’s retention
shall be deemed to include coverage provided by the Healthcare Stabilization
Fund.

 

 

 

 

3.

Provided that a policy cession has been made to Coverage B, a separate limit
shall be payable by the Reinsurer for Extra Contractual Obligations (“ECO”) and
Loss in Excess of Policy Limits (“XPL”), without a separate retention by the
Company other than its 10.0% co-participation as respects ECO and XPL losses
hereunder.

 

 

 

C.

The Company shall purchase or be deemed to have purchased inuring excess
reinsurance to limit its ultimate net loss subject hereto from any one coverage,
any one policy (exclusive of loss in excess of policy limits or extra
contractual obligations) to $5,000,000 each insured, each claim or occurrence,
and to $7,000,000 each insured in the annual aggregate.

 

 

D.

As respects any declaratory judgment action regarding a claim on a policy
subject hereto, if the Company is successful or settles prior to judgment, the
Company shall retain the first $70,000 of declaratory judgment expense and the
Reinsurer shall be liable for 80.0% of the amount excess of the Company’s
retention.  However, the liability of the Reinsurer for successful declaratory
judgment expense shall not exceed $1,000,000 arising out of policies allocated
to any one underwriting year.

Article VI - Definitions

A.

“Ultimate net loss” as used herein is defined as the sum or sums (including
deductibles or self insured retentions of $250,000 or less paid by the Company
or the insured, loss in excess of policy limits, extra contractual obligations
and any loss adjustment expense, as hereinafter defined, which reduces the
Company’s limit of liability under the policy involved) paid or payable by the
Company in settlement of claims and in satisfaction of judgments rendered on
account of such claims, after deduction of all salvage, all recoveries and all
claims on inuring insurance or reinsurance, whether collectible or not.  Nothing
herein shall be construed to mean that losses under this Contract are not
recoverable until the Company’s ultimate net loss has been ascertained.

 

 

B.

“Loss in excess of policy limits” and “extra contractual obligations” as used
herein shall be defined as follows:

 

 

 

1.

“Loss in excess of policy limits” shall mean 90.0% of any amount paid or payable
by the Company in excess of its policy limits, but otherwise within the terms of
its policy, such loss in excess of the Company’s policy limits having been
incurred because of,


--------------------------------------------------------------------------------


 

 

but not limited to, failure by the Company to settle within the policy limits or
by reason of the Company’s alleged or actual negligence, fraud or bad faith in
rejecting an offer of settlement or in the preparation of the defense or in the
trial of an action against its insured or reinsured or in the preparation or
prosecution of an appeal consequent upon such an action.

 

 

 

 

2.

“Extra contractual obligations” shall mean 90.0% of any punitive, exemplary,
compensatory or consequential damages paid or payable by the Company, not
covered by any other provision of this Contract and which arise from the
handling of any claim on business subject to this Contract, such liabilities
arising because of, but not limited to, failure by the Company to settle within
the policy limits or by reason of the Company’s alleged or actual negligence,
fraud or bad faith in rejecting an offer of settlement or in the preparation of
the defense or in the trial of an action against its insured or reinsured or in
the preparation or prosecution of an appeal consequent upon such an action.  An
extra contractual obligation shall be deemed, in all circumstances, to have
occurred on the same date as the loss covered or alleged to be covered under the
policy.

 

 

 

 

Notwithstanding anything stated herein, this Contract shall not apply to any
loss in excess of policy limits or any extra contractual obligation incurred by
the Company as a result of any deliberately fraudulent and/or criminal act by
any officer or director of the Company acting individually or collectively or in
collusion with any individual or corporation or any other organization or party
involved in the presentation, defense or settlement of any claim covered
hereunder.

 

 

 

If any provision of this paragraph B shall be rendered illegal or unenforceable
by the laws, regulations or public policy of any state, such provision shall be
considered void in such state, but this shall not affect the validity or
enforceability of any other provision of this Contract or the enforceability of
such provision in any other jurisdiction.

 

 

C.

“Insured” as used herein shall mean any party or parties provided with a
separate policy limit by the Company.

 

 

D.

“Claim” and “occurrence” shall have the same meaning as the term occurrence,
claim, medical incident, wrongful act or such similar term, as applicable, under
the Company’s policy forms.

 

 

E.

“Loss adjustment expense” as used herein shall mean expenses assignable to the
appraisal, adjustment, settlement, litigation, investigation, defense and/or
appeal of specific claims, regardless of how such expenses are classified for
statutory reporting purposes.  Loss adjustment expense shall include, but not be
limited to interest on judgments, legal expenses, costs incurred in connection
with coverage questions and legal actions connected thereto and expenses
associated with unsuccessful declaratory judgment actions, but shall not include
office expenses or salaries of the Company’s regular employees.

 

 

F.

“Declaratory judgment expense” as used herein shall mean all court costs,
attorney’s fees and expense incurred by the Company in contesting insurance
coverage on policies reinsured hereunder.  Declaratory judgment expenses shall
be deemed to have occurred on the same date as the loss covered or alleged to be
covered under the policy.


--------------------------------------------------------------------------------

Article VII - Claims and Loss Adjustment Expense

A.

Whenever a claim is reserved by the Company for an amount greater than $250,000
and/or whenever a claim appears likely to result in a claim under this Contract,
the Company shall notify the Reinsurer.  All cases of serious injury which,
regardless of considerations of liability or coverage, in the opinion of the
Company, might result in a claim under this Contract shall be reported to the
Reinsurer, including, but not limited to the following:

 

 

 

1.

Brain injury with significant cognitive, behavioral or physical residual
damages;

 

 

 

 

2.

Quadriplegia or paraplegia including Cauda Equina Syndrome;

 

 

 

 

3.

Fatalities or significantly diminished life expectancy of wage earners or
parents with minor children;

 

 

 

 

4.

Any claim where the Company sustains a verdict for loss in excess of the policy
limit and/or any action alleging extra contractual or bad faith obligations
against the Company;

 

 

 

 

5.

Any declaratory judgment action brought by or against the Company where the
expense amount is greater than $50,000. 

 

 

 

 

The Company will provide individual claim reports on reported claims to the
Reinsurer and will provide updates as needed.

 

 

B.

The Reinsurer shall have the right to participate, at its own expense, in the
defense of any claim or suit involving this reinsurance.

 

 

C.

All claim settlements made by the Company, provided they are within the terms of
this Contract, shall be binding upon the Reinsurer, and the Reinsurer agrees to
pay all amounts for which it may be liable upon receipt of reasonable evidence
of the amount paid by the Company.

 

 

D.

In the event of loss hereunder, loss adjustment expense incurred by the Company
in connection therewith which does not reduce the Company’s limit of liability
under the policy involved shall be shared by the Company and the Reinsurer in
the proportion the ultimate net loss paid or payable by the Reinsurer bears to
the total loss paid or payable by the Company, prior to any reinsurance
recoveries, but after deduction of all salvage, subrogation and other
recoveries.  However, if a verdict or judgment is reduced by any process other
than by the trial court, resulting in an ultimate saving to the Reinsurer, or a
judgment is reversed outright, the expenses incurred in securing such reduction
or reversal shall be shared by the Company and the Reinsurer in the proportion
that each benefits from such reduction or reversal, and the expenses incurred up
to the time of the original verdict or judgment which do not reduce the
Company’s limit of liability under the policy involved shall be shared in
proportion to each party’s interest in such original verdict or judgment.  The
Reinsurer’s liability for such loss adjustment expense shall be in addition to
its liability for ultimate net loss.


--------------------------------------------------------------------------------

Article VIII - Reinsurance Premium

A.

Coverage A: As premium for the reinsurance provided under Coverage A for each
underwriting year, the following shall apply:

 

 

 

1.

As respects policies issued by First Professionals Insurance Company:

 

 

 

 

 

a.

The Company shall pay the Reinsurer 10.4% of its gross net written premium
applicable to all subject business for the underwriting year.

 

 

 

 

 

 

b.

The Company shall pay the Reinsurer an annual deposit premium of $23,000,000 in
four equal installments of $5,750,000 on January 1, April 1, July 1 and October
1 of each underwriting year.  In the event this Contract is terminated prior to
any December 31, no deposit premium installments shall be due after the
effective date of termination.

 

 

 

 

 

2.

As respects policies issued by Anesthesiologists’ Professional Assurance
Company:

 

 

 

 

 

a.

The Company shall pay the Reinsurer 20.5% of its gross net written premium
applicable to all subject business for the underwriting year.

 

 

 

 

 

 

b.

The Company shall pay the Reinsurer an annual deposit premium of $4,850,000 in
four equal installments of $1,212,500 on January 1, April 1, July 1 and
October 1 of each underwriting year.  In the event this Contract is terminated
prior to any December 31, no deposit premium installments shall be due after the
effective date of termination.

 

 

 

 

 

3.

As respects policies issued by Intermed Insurance Company:

 

 

 

 

a.

The Company shall pay the Reinsurer 26.5% of its gross net written premium
applicable to all subject business for the underwriting year.

 

 

 

 

 

 

b.

The Company shall pay the Reinsurer an annual deposit premium of $9,250,000 in
four equal installments of $2,312,500 on January 1, April 1, July 1 and
October 1 of each underwriting year.  In the event this Contract is terminated
prior to any December 31, no deposit premium installments shall be due after the
effective date of termination.

 

 

 

 

 

As respects Coverage A, within 60 days after the end of each underwriting year,
the Company shall provide a report to the Reinsurer setting forth the premium
due hereunder for the underwriting year, computed in accordance with
subparagraphs 1, 2 and 3 above, and any additional premium due the Reinsurer
shall be paid by the Company with its report.  Any return premium due the
Company shall be remitted by the Reinsurer as promptly as possible after receipt
of the Company’s report.  In the event this Contract is terminated prior to any
December 31, premium due shall be pro rated accordingly.


--------------------------------------------------------------------------------


B.

Coverage B:

 

 

 

1.

As premium for the reinsurance provided under Coverage B for each underwriting
year, the Company shall pay the Reinsurer 100% of its gross excess limits net
written premium applicable to subject business for the underwriting year.

 

 

 

 

2.

As respects Coverage B, within 30 days following the end of each calendar
quarter, the Company shall report its gross excess limits net written premium
applicable to subject business.  The premium due the Reinsurer, less any
commission thereon, shall be paid by the Company with its report.

 

 

 

C.

Regardless of the option chosen by the Company at expiration or cancellation in
accordance with the provisions of Article II, in the event the Company is bound
by statute or regulation to continue coverage, the Reinsurer shall continue to
receive premium as set forth above on such policies quarterly as written.

 

 

D.

“Gross net written premium” as used herein is defined as gross written premium
of the Company for primary policy limits of $1,000,000 each claim or less for
the classes of business reinsured hereunder, less cancellations and return
premiums, and less premiums ceded by the Company for inuring facultative
reinsurance, if any. 

 

 

E.

“Gross excess limits net written premium” as used herein is defined as gross
written premium of the Company for policy limits greater than $1,000,000 each
claim for the classes of business reinsured hereunder, less cancellations and
return premiums, and less premiums ceded by the Company for inuring facultative
reinsurance, if any.

Article IX - Ceding Commission

A.

As respects Coverage B, the Reinsurer shall allow the Company a 22.5% commission
on all premiums ceded to the Reinsurer hereunder.  The Company shall allow the
Reinsurer return commission on return premiums at the same rate.

 

 

B.

It is expressly agreed that the ceding commission allowed the Company includes
provision for all dividends, commissions, taxes, assessments, and all other
expenses of whatever nature, except loss adjustment expense and successful
declaratory judgment expense.

Article X - Profit Sharing

A.

As respects Coverage A, the Reinsurer shall pay the Company profit sharing equal
to 35.0% of the net profit, if any, in accordance with the provisions of
paragraphs B and C hereunder, accruing to the Reinsurer for each underwriting
year.  The Reinsurer’s net profit for each underwriting year shall be calculated
in accordance with the following formula, it being understood that a positive
balance equals net profit and a negative balance equals net loss:

 

 

 

1.

Premiums earned for policies allocated to the underwriting year; less


--------------------------------------------------------------------------------


 

2.

Expenses incurred by the Reinsurer at 30.0% of premiums earned for policies
allocated to the underwriting year; less

 

 

 

 

3.

Losses incurred for policies allocated to the underwriting year; less

 

 

 

 

4.

Incurred but not reported loss reserves (“IBNR”) as original (to correspond with
IBNR funding by Letter of Credit); less

 

 

 

 

5.

The Reinsurer’s net loss, if any, from the immediately preceding underwriting
year of this Contract and/or the Reinsurer’s net loss, if any, carried forward
from the following agreements:

 

 

 

 

 

a.

First Professionals Insurance Company Casualty Excess of Loss Reinsurance
Agreement CXS-3014(1994) for calendar years 1994 and 1995; and/or

 

 

 

 

 

 

b.

First Professionals Insurance Company Physicians, Dentists, and Chiropractors
Casualty First through Fourth and Clash Excess of Loss Reinsurance Agreement AR
4302 for calendar year 1996; and/or

 

 

 

 

 

 

c.

First Professionals Insurance Company Physicians, Dentists, and Chiropractors
Casualty First through Fourth and Clash Excess of Loss Reinsurance Agreement AR
4373 for calendar years 1997 through 1999; and/or

 

 

 

 

 

 

d.

FPIC Insurance Group Medical Malpractice and Lawyers Professional Liability
Excess of Loss Reinsurance Agreement AR 12427 for calendar years 2000, 2001,
2002 and 2003; less

 

 

 

 

 

6.

The Reinsurer’s net loss, if any, from Coverage B of this Contract, calculated
as follows:

 

 

 

 

 

a.

Premiums earned for policies allocated to the underwriting year; less

 

 

 

 

 

 

b.

Ceding commission allowed on (a) above; less

 

 

 

 

 

 

c.

Expenses incurred by the Reinsurer at 30.0% of net premiums earned (premiums
earned less ceding commission thereon) for policies allocated to the
underwriting year; less

 

 

 

 

 

 

d.

Losses incurred for policies allocated to the underwriting year; less

 

 

 

 

 

 

e.

IBNR as original (to correspond with IBNR funding by Letter of Credit); less

 

 

 

 

 

 

f.

The Reinsurer’s net loss, if any, from the immediately preceding underwriting
year (beginning with the Medical Malpractice Liability Excess of Loss
Reinsurance Agreement, effective January 1, 2003, as respects the second layer
of coverage therein, which is similar to Coverage B hereunder).  It is
understood that the net loss, if any, from an underwriting year shall be carried
forward to extinction.


--------------------------------------------------------------------------------


B.

The Company shall calculate and report the Reinsurer’s net profit within 45 days
after 24 months following the end of each underwriting year, and within 45 days
after the end of each 12-month period thereafter until all losses subject hereto
have been finally settled.  At the first calculation, one-third of the profit
sharing shown to be due the Company will be payable by the Reinsurer; at the
second calculation, (first recalculation), two-thirds (less any amount
previously paid) will be payable; and at the third and subsequent calculations,
the full amount (less any amounts previously paid) will be payable.  Any return
profit sharing shown to be due the Reinsurer shall be paid by the Company with
its report.

 

 

C.

“Losses incurred” as used herein shall mean ceded losses and loss adjustment
expense paid as of the effective date of calculation, plus the Company’s ceded
reserves for losses and loss adjustment expense outstanding as of the same date,
it being understood and agreed that all losses and related loss adjustment
expense under policies allocated to an underwriting year shall be charged to
that underwriting year, regardless of the date said losses actually occur,
unless this Contract is terminated on a “cutoff” basis, in which event the
Reinsurer shall have no liability for claims made or occurrences commencing
after the effective date of termination.

 

 

D.

“Premiums earned” as used herein shall mean the ceded net written premium for
policies (or endorsements) allocated to the underwriting year, less the unearned
portion thereof as of the effective date of calculation, it being understood
that all premium from policies (or endorsements) allocated to an underwriting
year shall be credited to that underwriting year, unless this Contract is
terminated on a “cutoff” basis and the Company reassumes the unearned premium as
of the effective date of termination.

Article XI - Other Reinsurance

The Company shall be permitted to maintain underlying “Net Account Quota Share
Reinsurance” which will be disregarded for purposes of this Contract.  In
addition, the Company may purchase individual facultative reinsurance, which may
inure to the benefit of this Contract.  Premiums for inuring reinsurance, if
any, shall be deducted from the subject premiums hereunder.

Article XII - Salvage and Subrogation

The Reinsurer shall be credited with salvage (i.e., reimbursement obtained or
recovery made by the Company, less the actual cost, excluding salaries of
officials and employees of the Company and sums paid to attorneys as retainer
unless allocated to a specific claim, of obtaining such reimbursement or making
such recovery) on account of claims and settlements involving reinsurance
hereunder.  Salvage thereon shall always be used to reimburse the excess
carriers in the reverse order of their priority according to their participation
before being used in any way to reimburse the Company for its primary loss.  The
Company hereby agrees to enforce its rights to salvage or subrogation relating
to any loss, a part of which loss was sustained by the Reinsurer, and to
prosecute all claims arising out of such rights.

--------------------------------------------------------------------------------

Article XIII - Offset (BRMA 36C)

The Company and the Reinsurer shall have the right to offset any balance or
amounts due from one party to the other under the terms of this Contract.  The
party asserting the right of offset may exercise such right any time whether the
balances due are on account of premiums or losses or otherwise.

Article XIV - Access to Records (BRMA 1A)

The Reinsurer or its designated representatives shall have free access at any
reasonable time to all records of the Company which pertain in any way to this
reinsurance.

Article XV - Net Retained Lines (BRMA 32E)

A.

This Contract applies only to that portion of any policy which the Company
retains net for its own account (prior to deduction of any underlying
reinsurance specifically permitted in this Contract), and in calculating the
amount of any loss hereunder and also in computing the amount or amounts in
excess of which this Contract attaches, only loss or losses in respect of that
portion of any policy which the Company retains net for its own account shall be
included.

 

 

B.

The amount of the Reinsurer’s liability hereunder in respect of any loss or
losses shall not be increased by reason of the inability of the Company to
collect from any other reinsurer(s), whether specific or general, any amounts
which may have become due from such reinsurer(s), whether such inability arises
from the insolvency of such other reinsurer(s) or otherwise.

Article XVI - Errors and Omissions (BRMA 14F)

Inadvertent delays, errors or omissions made in connection with this Contract or
any transaction hereunder shall not relieve either party from any liability
which would have attached had such delay, error or omission not occurred,
provided always that such error or omission is rectified as soon as possible
after discovery.

Article XVII - Liability of the Reinsurer

A.

The liability of the Reinsurer shall follow that of the Company in every case
and be subject in all respects to all the general and specific stipulations,
clauses, waivers and modifications of the Company’s policies and any
endorsements thereon.  However, in no event shall this be construed in any way
to provide coverage outside the terms and conditions set forth in this Contract.

 

 

B.

Nothing herein shall in any manner create any obligations or establish any
rights against the Reinsurer in favor of any third party or any persons not
parties to this Contract.


--------------------------------------------------------------------------------

Article XVIII - Currency (BRMA 12A)

A.

Whenever the word “Dollars” or the “$” sign appears in this Contract, they shall
be construed to mean United States Dollars and all transactions under this
Contract shall be in United States Dollars.

 

 

B.

Amounts paid or received by the Company in any other currency shall be converted
to United States Dollars at the rate of exchange at the date such transaction is
entered on the books of the Company.

Article XIX - Taxes (BRMA 50B)

In consideration of the terms under which this Contract is issued, the Company
will not claim a deduction in respect of the premium hereon when making tax
returns, other than income or profits tax returns, to any state or territory of
the United States of America or the District of Columbia.

Article XX - Federal Excise Tax (BRMA 17A)

(Applicable to those reinsurers, excepting Underwriters at Lloyd’s London and
other reinsurers exempt from Federal Excise Tax, who are domiciled outside the
United States of America.)

A.

The Reinsurer has agreed to allow for the purpose of paying the Federal Excise
Tax the applicable percentage of the premium payable hereon (as imposed under
Section 4371 of the Internal Revenue Code) to the extent such premium is subject
to the Federal Excise Tax.

 

 

B.

In the event of any return of premium becoming due hereunder the Reinsurer will
deduct the applicable percentage from the return premium payable hereon and the
Company or its agent should take steps to recover the tax from the United States
Government.

Article XXI - Unauthorized Reinsurers

A.

If the Reinsurer is unauthorized in any state of the United States of America or
the District of Columbia, the Reinsurer agrees to fund its share of the
Company’s ceded unearned premium and outstanding loss and loss adjustment
expense reserves (including incurred but not reported loss reserves) by:

 

 

 

1.

Clean, irrevocable and unconditional letters of credit issued and confirmed, if
confirmation is required by the insurance regulatory authorities involved, by a
bank or banks meeting the NAIC Securities Valuation Office credit standards for
issuers of letters of credit and acceptable to said insurance regulatory
authorities; and/or

 

 

 

 

2.

Escrow accounts for the benefit of the Company; and/or

 

 

 

 

3.

Cash advances;


--------------------------------------------------------------------------------


 

if, without such funding, a penalty would accrue to the Company on any financial
statement it is required to file with the insurance regulatory authorities
involved.  The Reinsurer, at its sole option, may fund in other than cash if its
method and form of funding are acceptable to the insurance regulatory
authorities involved.

 

 

B.

With regard to funding in whole or in part by letters of credit, it is agreed
that each letter of credit will be in a form acceptable to insurance regulatory
authorities involved, will be issued for a term of at least one year and will
include an “evergreen clause,” which automatically extends the term for at least
one additional year at each expiration date unless written notice of non-renewal
is given to the Company not less than 30 days prior to said expiration date. 
The Company and the Reinsurer further agree, notwithstanding anything to the
contrary in this Contract, that said letters of credit may be drawn upon by the
Company or its successors in interest at any time, without diminution because of
the insolvency of the Company or the Reinsurer, but only for one or more of the
following purposes:

 

 

 

1.

To reimburse itself for the Reinsurer’s share of unearned premiums returned to
insureds on account of policy cancellations, unless paid in cash by the
Reinsurer;

 

 

 

 

2.

To reimburse itself for the Reinsurer’s share of losses and loss adjustment
expense paid under the terms of policies reinsured hereunder, unless paid in
cash by the Reinsurer;

 

 

 

 

3.

To reimburse itself for the Reinsurer’s share of any other amounts claimed to be
due hereunder, unless paid in cash by the Reinsurer;

 

 

 

 

4.

To fund a cash account in an amount equal to the Reinsurer’s share of any ceded
unearned premium and/or outstanding loss and loss adjustment expense reserves
(including incurred but not reported loss reserves) funded by means of a letter
of credit which is under non-renewal notice, if said letter of credit has not
been renewed or replaced by the Reinsurer 10 days prior to its expiration date;

 

 

 

 

5.

To refund to the Reinsurer any sum in excess of the actual amount required to
fund the Reinsurer’s share of the Company’s ceded unearned premium and/or
outstanding loss and loss adjustment expense reserves (including incurred but
not reported loss reserves), if so requested by the Reinsurer.

 

 

 

 

In the event the amount drawn by the Company on any letter of credit is in
excess of the actual amount required for B(1), B(2) or B(4), or in the case of
B(3), the actual amount determined to be due, the Company shall promptly return
to the Reinsurer the excess amount so drawn.

Article XXII - Insolvency

A.

In the event of the insolvency of one or more of the reinsured companies, this
reinsurance shall be payable directly to the company or to its liquidator,
receiver, conservator or statutory successor on the basis of the liability of
the company without diminution because of the insolvency of the company or
because the liquidator, receiver, conservator or statutory successor of the
company has failed to pay all or a portion of any claim.  It is


--------------------------------------------------------------------------------


 

agreed, however, that the liquidator, receiver, conservator or statutory
successor of the company shall give written notice to the Reinsurer of the
pendency of a claim against the company indicating the policy or bond reinsured
which claim would involve a possible liability on the part of the Reinsurer
within a reasonable time after such claim is filed in the conservation or
liquidation proceeding or in the receivership, and that during the pendency of
such claim, the Reinsurer may investigate such claim and interpose, at its own
expense, in the proceeding where such claim is to be adjudicated, any defense or
defenses that it may deem available to the company or its liquidator, receiver,
conservator or statutory successor.  The expense thus incurred by the Reinsurer
shall be chargeable, subject to the approval of the Court, against the company
as part of the expense of conservation or liquidation to the extent of a pro
rata share of the benefit which may accrue to the company solely as a result of
the defense undertaken by the Reinsurer.

 

 

B.

Where two or more reinsurers are involved in the same claim and a majority in
interest elect to interpose defense to such claim, the expense shall be
apportioned in accordance with the terms of this Contract as though such expense
had been incurred by the company.

 

 

C.

It is further understood and agreed that, in the event of the insolvency of one
or more of the reinsured companies, the reinsurance under this Contract shall be
payable directly by the Reinsurer to the company or to its liquidator, receiver
or statutory successor, except as provided by Section 4118(a) of the New York
Insurance Law or except (1) where this Contract specifically provides another
payee of such reinsurance in the event of the insolvency of the company or (2)
where the Reinsurer with the consent of the direct insured or insureds has
assumed such policy obligations of the company as direct obligations of the
Reinsurer to the payees under such policies and in substitution for the
obligations of the company to such payees.

Article XXIII - Arbitration (BRMA 6J)

A.

As a condition precedent to any right of action hereunder, in the event of any
dispute or difference of opinion hereafter arising with respect to this
Contract, it is hereby mutually agreed that such dispute or difference of
opinion shall be submitted to arbitration.  One Arbiter shall be chosen by the
Company, the other by the Reinsurer, and an Umpire shall be chosen by the two
Arbiters before they enter upon arbitration, all of whom shall be active or
retired disinterested executive officers of insurance or reinsurance companies
or Lloyd’s London Underwriters.  In the event that either party should fail to
choose an Arbiter within 30 days following a written request by the other party
to do so, the requesting party may choose two Arbiters who shall in turn choose
an Umpire before entering upon arbitration.  If the two Arbiters fail to agree
upon the selection of an Umpire within 30 days following their appointment, each
Arbiter shall nominate three candidates within 10 days thereafter, two of whom
the other shall decline, and the decision shall be made by drawing lots.

 

 

B.

Each party shall present its case to the Arbiters within 30 days following the
date of appointment of the Umpire.  The Arbiters shall consider this Contract as
an honorable engagement rather than merely as a legal obligation and they are
relieved of all judicial formalities and may abstain from following the strict
rules of law.  The decision of the Arbiters shall be final and binding on both
parties; but failing to agree, they shall call in the Umpire and the decision of
the majority shall be final and binding upon both parties.


--------------------------------------------------------------------------------


 

Judgment upon the final decision of the Arbiters may be entered in any court of
competent jurisdiction.

 

 

C.

If more than one reinsurer is involved in the same dispute, all such reinsurers
shall constitute and act as one party for purposes of this Article and
communications shall be made by the Company to each of the reinsurers
constituting one party, provided, however, that nothing herein shall impair the
rights of such reinsurers to assert several, rather than joint, defenses or
claims, nor be construed as changing the liability of the reinsurers
participating under the terms of this Contract from several to joint.

 

 

D.

Each party shall bear the expense of its own Arbiter, and shall jointly and
equally bear with the other the expense of the Umpire and of the arbitration. 
In the event that the two Arbiters are chosen by one party, as above provided,
the expense of the Arbiters, the Umpire and the arbitration shall be equally
divided between the two parties.

 

 

E.

Any arbitration proceedings shall take place at a location mutually agreed upon
by the parties to this Contract, but notwithstanding the location of the
arbitration, all proceedings pursuant hereto shall be governed by the law of the
state in which the Company has its principal office.

Article XXIV - Service of Suit (BRMA 49E)

(This Article applies to Reinsurers domiciled outside the United States of
America and/or unauthorized in any state, territory, or district of the United
States of America that has jurisdiction over the Company and in which a subject
suit has been instituted.  This Article is not intended to conflict with or
override the parties’ obligation to arbitrate their disputes in accordance with
the Arbitration Article.)

A.

In the event any Reinsurer hereon fails to pay any amount claimed due hereunder,
such Reinsurer, at the request of the Company, shall submit to the jurisdiction
of a court of competent jurisdiction within the United States and shall comply
with all requirements necessary to give that court jurisdiction.  Nothing in
this Article constitutes or should be understood to constitute a waiver of the
Reinsurer’s right to commence an action in any court of competent jurisdiction
in the United States, to remove an action to a United States District Court, or
to seek a transfer of a case to another court as permitted by the laws of the
United States or of any state in the United States.  Service of process in such
suit may be made upon Mendes and Mount, 750 Seventh Avenue, New York, New York
10019-6829, or another party specifically designated in the applicable Interests
and Liabilities Agreement attached hereto.  In any suit instituted against it
upon this Contract, the Reinsurer shall abide by the final decision of such
court or of any appellate court in the event of an appeal.

 

 

B.

The above named are authorized and directed to accept service of process on
behalf of the Reinsurer in any such suit and/or upon the request of the Company
to give a written undertaking to the Company that they shall enter a general
appearance upon the Reinsurer’s behalf in the event such a suit is instituted.

 

 

C.

Further, pursuant to any statute of any state, territory, or district of the
United States that makes provision therefor, the Reinsurer hereby designates the
Superintendent,


--------------------------------------------------------------------------------


 

Commissioner, or Director of Insurance or other officer specified for that
purpose in the statute (or his successor or successors in office) as its true
and lawful attorney upon whom may be served any lawful process in any action,
suit, or proceeding instituted by or on behalf of the Company or any beneficiary
hereunder arising out of this Contract, and hereby designates the above named as
the person to whom the said officer is authorized to mail such process or a true
copy thereof.

Article XXV - Agency Agreement

If more than one reinsured company is named as a party to this Contract, the
first named company shall be deemed the agent of the other reinsured companies
for purposes of sending or receiving notices required by the terms and
conditions of this Contract, and for purposes of remitting or receiving any
monies due any party.

Article XXVI - Intermediary (BRMA 23A)

Benfield Inc. is hereby recognized as the Intermediary negotiating this Contract
for all business hereunder.  All communications (including but not limited to
notices, statements, premium, return premium, commissions, taxes, losses, loss
adjustment expense, salvages and loss settlements) relating thereto shall be
transmitted to the Company or the Reinsurer through Benfield Inc., 3600 West
80th Street, Minneapolis, Minnesota 55431.  Payments by the Company to the
Intermediary shall be deemed to constitute payment to the Reinsurer.  Payments
by the Reinsurer to the Intermediary shall be deemed to constitute payment to
the Company only to the extent that such payments are actually received by the
Company.

In Witness Whereof, the Company by its duly authorized representative has
executed this Contract as of the date undermentioned at:

Jacksonville, Florida,

   this 13th of April in the year 2004.

 

 

 

/s/ Kim D. Thorpe

 

--------------------------------------------------------------------------------

 

FPIC Insurance Group, Inc., on behalf of its
insurance company subsidiaries
First Professionals Insurance Company, Inc.,
Anesthesiologists’ Professional Assurance Company, and
Intermed Insurance Company


--------------------------------------------------------------------------------

Nuclear Incident Exclusion Clause - Liability - Reinsurance (U.S.A.)
(Approved by Lloyd’s Underwriters’ Fire and Non-Marine Association)

(1)

This reinsurance does not cover any loss or liability accruing to the Reassured
as a member of, or subscriber to, any association of insurers or reinsurers
formed for the purpose of covering nuclear energy risks or as a direct or
indirect reinsurer of any such member, subscriber or association.

 

 

(2)

Without in any way restricting the operation of paragraph (1) of this Clause it
is understood and agreed that for all purposes of this reinsurance all the
original policies of the Reassured (new, renewal and replacement) of the classes
specified in Clause II of this paragraph (2) from the time specified in Clause
III in this paragraph (2) shall be deemed to include the following provision
(specified as the Limited Exclusion Provision):

 

 

 

Limited Exclusion Provision.*

 

 

 

I.

It is agreed that the policy does not apply under any liability coverage, to
          (injury, sickness, disease, death or destruction
          (bodily injury or property damage
with respect to which an insured under the policy is also an insured under a
nuclear energy liability policy issued by Nuclear Energy Liability Insurance
Association, Mutual Atomic Energy Liability Underwriters or Nuclear Insurance
Association of Canada, or would be an insured under any such policy but for its
termination upon exhaustion of its limit of liability.

 

 

 

 

II.

Family Automobile Policies (liability only), Special Automobile Policies
(private passenger automobiles, liability only), Farmers Comprehensive Personal
Liability Policies (liability only), Comprehensive Personal Liability Policies
(liability only) or policies of a similar nature; and the liability portion of
combination forms related to the four classes of policies stated above, such as
the Comprehensive Dwelling Policy and the applicable types of Homeowners
Policies.

 

 

 

 

III.

The inception dates and thereafter of all original policies as described in II
above, whether new, renewal or replacement, being policies which either

 

 

 

 

 

(a) become effective on or after 1st May, 1960, or

 

 

 

 

 

(b) become effective before that date and contain the Limited Exclusion
Provision set out above;provided this paragraph (2) shall not be applicable to
Family Automobile Policies, Special Automobile Policies, or policies or
combination policies of a similar nature, issued by the Reassured on New York
risks, until 90 days following approval of the Limited Exclusion Provision by
the Governmental Authority having jurisdiction thereof.

 

 

 

 

(3)

Except for those classes of policies specified in Clause II of paragraph (2) and
without in any way restricting the operation of paragraph (1) of this Clause, it
is understood and agreed that for all purposes of this reinsurance the original
liability policies of the Reassured (new, renewal and replacement) affording the
following coverages:

 

 

 

 

 

Owners, Landlords and Tenants Liability, Contractual Liability, Elevator
Liability, Owners or Contractors (including railroad) Protective Liability,
Manufacturers and Contractors Liability, Product Liability, Professional and
Malpractice Liability, Storekeepers Liability, Garage Liability, Automobile
Liability (including Massachusetts Motor Vehicle or Garage Liability)

 

 

 

 

shall be deemed to include, with respect to such coverages, from the time
specified in Clause V of this paragraph (3), the following provision (specified
as the Broad Exclusion Provision):

 

 

 

 

Broad Exclusion Provision.*

 

 

 

It is agreed that the policy does not apply:

 

 

 

I.

Under any Liability Coverage to
          (injury, sickness, disease, death or destruction
          (bodily injury or property damage

 

 

 

 

 

(a)

with respect to which an insured under the policy is also an insured under a
nuclear energy liability policy issued by Nuclear Energy Liability Insurance
Association, Mutual Atomic Energy Liability Underwriters or Nuclear Insurance
Association of Canada, or would be an insured under any such policy but for its
termination upon exhaustion of its limit of liability; or

 

 

 

 

 

 

(b)

resulting from the hazardous properties of nuclear material and with respect to
which (1) any person or organization is required to maintain financial
protection pursuant to the Atomic Energy Act of 1954, or any law amendatory
thereof, or (2) the insured is, or had this policy not been issued


--------------------------------------------------------------------------------


 

 

 

would be, entitled to indemnity from the United States of America, or any agency
thereof, under any agreement entered into by the United States of America, or
any agency thereof, with any person or organization.


--------------------------------------------------------------------------------


 

II.

Under any Medical Payments Coverage, or under any Supplementary Payments Provision relating to
          (immediate medical or surgical relief
          (first aid,

 

 

to expenses incurred with respect to

 

 

          (bodily injury, sickness, disease or death

 

 

          (bodily injury

 

 

resulting from the hazardous properties of nuclear material and arising out of
the operation of a nuclear facility by any person or organization.

 

 

 

 

III.

Under any Liability Coverage to

 

 

          (injury, sickness, disease, death or destruction
          (bodily injury or property damage

 

 

resulting from the hazardous properties of nuclear material, if

 

 

 

 

 

(a)

the nuclear material (1) is at any nuclear facility owned by, or operated by or
on behalf of, an insured or (2) has been discharged or dispersed therefrom;

 

 

 

 

 

 

(b)

the nuclear material is contained in spent fuel or waste at any time possessed,
handled, used, processed, stored, transported or disposed of by or on behalf of
an insured; or

 

 

 

 

 

 

(c)

the
          (injury, sickness, disease, death or destruction
          (bodily injury or property damage

 

 

 

arises out of the furnishing by an insured of services, materials, parts or
equipment in connection with the planning, construction, maintenance, operation
or use of any nuclear facility, but if such facility is located within the
United States of America, its territories, or possessions or Canada, this
exclusion (c) applies only to
          (injury to or destruction of property at such nuclear facility
          (property damage to such nuclear facility and any property thereat.

 

 

 

 

IV.

As used in this endorsement:

 

 

 

 

 

“hazardous properties” include radioactive, toxic or explosive properties;
“nuclear material” means source material, special nuclear material or byproduct
material; “source material”, “special nuclear material”, and “byproduct
material” have the meanings given them in the Atomic Energy Act of 1954 or in
any law amendatory thereof; “spent fuel” means any fuel element or fuel
component, solid or liquid, which has been used or exposed to radiation in a
nuclear reactor; “waste” means any waste material (1) containing byproduct
material and (2) resulting from the operation by any person or organization of
any nuclear facility included within the definition of nuclear facility under
paragraph (a) or (b) thereof; “nuclear facility” means

 

 

 

 

 

(a)

any nuclear reactor,

 

 

 

 

 

 

(b)

any equipment or device designed or used for (1) separating the isotopes of
uranium or plutonium, (2) processing or utilizing spent fuel, or (3) handling
processing or packaging waste,

 

 

 

 

 

 

(c)

any equipment or device used for the processing, fabricating or alloying of
special nuclear material if at any time the total amount of such material in the
custody of the insured at the premises where such equipment or device is located
consists of or contains more than 25 grams of plutonium or uranium 233 or any
combination thereof, or more than 250 grams of uranium 235,

 

 

 

 

 

 

(d)

any structure, basin, excavation, premises or place prepared or used for the
storage or disposal of waste, and includes the site on which any of the
foregoing is located, all operations conducted on such site and all premises
used for such operations; “nuclear reactor” means any apparatus designed or used
to sustain nuclear fission in a self-supporting chain reaction or to contain a
critical mass of fissionable material;

 

 

 

 

 

 

 

(With respect to injury to or destruction of property, the word “injury” or
“destruction,”

 

 

 

(“property damage” includes all forms of radioactive contamination of property,

 

 

 

(includes all forms of radioactive contamination of property.

 

 

 

 

 

V.

The inception dates and thereafter of all original policies affording coverages
specified in this paragraph (3), whether new, renewal or replacement, being
policies which become effective on or after 1st May, 1960, provided this
paragraph (3) shall not be applicable to

 

 

 

 

 

 

(i)

Garage and Automobile Policies issued by the Reassured on New York risks, or

 

 

 

 

 

 

 

 

(ii)

statutory liability insurance required under Chapter 90, General Laws of
Massachusetts, until 90 days following approval of the Broad Exclusion Provision
by the Governmental Authority having jurisdiction thereof.

 

 

 

 

 

4.

Without in any way restricting the operation of paragraph (1) of this Clause, it
is understood and agreed that paragraphs (2) and (3) above are not applicable to
original liability policies of the Reassured in Canada and that with respect to
such policies this Clause shall be deemed to include the Nuclear Energy
Liability Exclusion Provisions adopted by the Canadian Underwriters’ Association
or the Independent Insurance Conference of Canada.


--------------------------------------------------------------------------------


*NOTE.

The words printed in italics in the Limited Exclusion Provision and in the Broad
Exclusion Provision shall apply only in relation to original liability policies
which include a Limited Exclusion Provision or a Broad Exclusion Provision
containing those words.


--------------------------------------------------------------------------------

Medical Professional Liability Excess of Loss
Reinsurance Contract
Effective:  January 1, 2004

issued to

Member Companies of FPIC Insurance Group, Inc.
including
First Professionals Insurance Company, Inc.
Jacksonville, Florida
Anesthesiologists’ Professional Assurance Company
Coral Gables, Florida
and
Intermed Insurance Company
St. Louis, Missouri

Reinsurers

 

Participations

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

ACE Tempest Re USA, Inc. (for ACE Property & Casualty Insurance Company)

 

 

 

7.5

%

 

Partner Reinsurance Company of the U.S.

 

 

 

15.0

 

 

Transatlantic Reinsurance Company

 

 

 

20.5

 

 

 

 

 

 

 

 

 

Through Benfield Limited

 

 

 

 

 

 

Hannover Ruckversicherungs-Aktiengesellschaft

 

 

 

30.0

 

 

Lloyd’s Underwriters and Companies Per Signing Schedule(s)

 

 

 

27.0

 

 

 

 

 

 

 

 

 

Total

 

 

 

100.0

%

 


--------------------------------------------------------------------------------

Interests and Liabilities Agreement

of

ACE Property & Casualty Insurance Company
Philadelphia, Pennsylvania
by
ACE Tempest Re USA, Inc.
Stamford, Connecticut
(hereinafter referred to as the “Subscribing Reinsurer”)

with respect to the

Medical Professional Liability Excess of Loss
Reinsurance Contract
Effective:  January 1, 2004

issued to and duly executed by

Member Companies of FPIC Insurance Group, Inc.
including
First Professionals Insurance Company, Inc.
Jacksonville, Florida
Anesthesiologists’ Professional Assurance Company
Coral Gables, Florida
and
Intermed Insurance Company
St. Louis, Missouri

The Subscribing Reinsurer hereby accepts a 7.5% share in the interests and
liabilities of the “Reinsurer” as set forth in the attached Contract captioned
above.

This Agreement shall become effective on January 1, 2004, and shall continue in
force until terminated in accordance with the provisions of the attached
Contract.

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:

Stamford, Connecticut,     this 8th day of April in the year 2004.

 

/s/ David C. Riek

 

--------------------------------------------------------------------------------

 

ACE Tempest Re USA, Inc.

 

(for and on behalf of ACE Property & Casualty Insurance Company)


--------------------------------------------------------------------------------

Interests and Liabilities Agreement

of

Hannover Ruckversicherungs-Aktiengesellschaft
Hannover, Germany
(hereinafter referred to as the “Subscribing Reinsurer”)

with respect to the

Medical Professional Liability Excess of Loss
Reinsurance Contract
Effective:  January 1, 2004

issued to and duly executed by

Member Companies of FPIC Insurance Group, Inc.
including
First Professionals Insurance Company, Inc.
Jacksonville, Florida
Anesthesiologists’ Professional Assurance Company
Coral Gables, Florida
and
Intermed Insurance Company
St. Louis, Missouri

The Subscribing Reinsurer hereby accepts a 30.0% share in the interests and
liabilities of the “Reinsurer” as set forth in the attached Contract captioned
above.

This Agreement shall become effective on January 1, 2004, and shall continue in
force until terminated in accordance with the provisions of the attached
Contract.

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:

Hannover, Germany,     this _______ day of _________________________ in the year
____________.

 

--------------------------------------------------------------------------------

 

Hannover Ruckversicherungs-Aktiengesellschaft


--------------------------------------------------------------------------------

Interests and Liabilities Agreement

of

Partner Reinsurance Company of the U.S.
New York, New York
(hereinafter referred to as the “Subscribing Reinsurer”)

with respect to the

Medical Professional Liability Excess of Loss
Reinsurance Contract
Effective:  January 1, 2004

issued to and duly executed by

Member Companies of FPIC Insurance Group, Inc.
including
First Professionals Insurance Company, Inc.
Jacksonville, Florida
Anesthesiologists’ Professional Assurance Company
Coral Gables, Florida
and
Intermed Insurance Company
St. Louis, Missouri

The Subscribing Reinsurer hereby accepts a 15.0% share in the interests and
liabilities of the “Reinsurer” as set forth in the attached Contract captioned
above.

This Agreement shall become effective on January 1, 2004, and shall continue in
force until terminated in accordance with the provisions of the attached
Contract.

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:

Greenwich, Connecticut,   this 23rd day of April in the year 2004.

 

/s/ Giuseppe A. Ruggieri

 

--------------------------------------------------------------------------------

 

Partner Reinsurance Company of the U.S.


--------------------------------------------------------------------------------

Interests and Liabilities Agreement

of

Transatlantic Reinsurance Company
New York, New York
(hereinafter referred to as the “Subscribing Reinsurer”)

with respect to the

Medical Professional Liability Excess of Loss
Reinsurance Contract
Effective:  January 1, 2004

issued to and duly executed by

Member Companies of FPIC Insurance Group, Inc.
including
First Professionals Insurance Company, Inc.
Jacksonville, Florida
Anesthesiologists’ Professional Assurance Company
Coral Gables, Florida
and
Intermed Insurance Company
St. Louis, Missouri

The Subscribing Reinsurer hereby accepts a 20.5% share in the interests and
liabilities of the “Reinsurer” as set forth in the attached Contract captioned
above.

This Agreement shall become effective on January 1, 2004, and shall continue in
force until terminated in accordance with the provisions of the attached
Contract.

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:

New York, New York,   this 24th day of May in the year 2004.

 

/s/ Niick Tzaneteas

 

--------------------------------------------------------------------------------

 

Transatlantic Reinsurance Company


--------------------------------------------------------------------------------

Interests and Liabilities Agreement

of

Certain Underwriting Members of Lloyd’s
shown in the Signing Schedule attached hereto
(hereinafter referred to as the “Subscribing Reinsurer”)

with respect to the

Medical Professional Liability Excess of Loss
Reinsurance Contract
Effective:  January 1, 2004

issued to and duly executed by

Member Companies of FPIC Insurance Group, Inc.
including
First Professionals Insurance Company, Inc.
Jacksonville, Florida
Anesthesiologists’ Professional Assurance Company
Coral Gables, Florida
and
Intermed Insurance Company
St. Louis, Missouri

The Subscribing Reinsurer hereby accepts a 12.0% share in the interests and
liabilities of the “Reinsurer” as set forth in the attached Contract captioned
above.

This Agreement shall become effective on January 1, 2004, and shall continue in
force until terminated in accordance with the provisions of the attached
Contract.

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

Signed for and on behalf of the Subscribing Reinsurer in the Signing Schedule
attached hereto.

--------------------------------------------------------------------------------

          Now Know Ye that We the Underwriters, Members of the Syndicates whose
definitive numbers in the after-mentioned List of Underwriting Members of
Lloyd’s are set out in the attached Table, hereby bind ourselves each for his
own part and not one for another, our Executors and Administrators, and in
respect of his due proportion only, to pay or make good to the Assured or to the
Assured’s Executors or Administrators or to indemnify him or them against all
such loss, damage or liability as herein provided, such payment to be made after
such loss, damage or liability is proved and the due proportion for which each
of us, the Underwriters, is liable shall be ascertained by reference to his
share, as shown in the said List, of the Amount, Percentage or Proportion of the
total sum insured hereunder which is in the Table set opposite the definitive
number of the Syndicate of which such Underwriter is a Member AND FURTHER THAT
the List of Underwriting Members of Lloyd’s referred to above shows their
respective Syndicates and Shares therein, is deemed to be incorporated in and to
form part of this policy, bears the number specified in the attached Table and
is available for inspection at Lloyd’s Policy Signing Office by the Assured or
his or their representatives and a true copy of the material parts of the said
List certified by the General Manager of Lloyd’s Policy Signing Office will be
furnished to the Assured on application.

          In Witness whereof the General Manager of Lloyd’s Policy Signing
Office has subscribed his name on behalf of each of us.

(NM)

LLOYD’S POLICY SIGNING OFFICE,

 

 

 

/s/ Peter George

 

 

 

General Manager


--------------------------------------------------------------------------------

Definitive Numbers of Syndicates and Amount,
Percentage
or Proportion of the Total Sum insured hereunder
shared

--------------------------------------------------------------------------------


BUREAU REFERENCE

61656 08/06/04

BROKER NUMBER   1108

 

 

 

PROPORTION
%

SYNDICATE

UNDERWRITER’S
REFERENCE

 

 

 

7.00

435

83667600

5.00

2488

BBCM54JE4330

 

 

 

TOTAL LINE

No. OF SYNDICATES

 

12.00

2

 

THE LIST OF UNDERWRITING MEMBERS
OF LLOYDS IS IN RESPECT OF 2004
YEAR OF ACCOUNT

--------------------------------------------------------------------------------

          Now Know Ye that We the Underwriters, Members of the Syndicates whose
definitive numbers in the after-mentioned List of Underwriting Members of
Lloyd’s are set out in the attached Table, hereby bind ourselves each for his
own part and not one for another, our Executors and Administrators, and in
respect of his due proportion only, to pay or make good to the Assured or to the
Assured’s Executors or Administrators or to indemnify him or them against all
such loss, damage or liability as herein provided, such payment to be made after
such loss, damage or liability is proved and the due proportion for which each
of us, the Underwriters, is liable shall be ascertained by reference to his
share, as shown in the said List, of the Amount, Percentage or Proportion of the
total sum insured hereunder which is in the Table set opposite the definitive
number of the Syndicate of which such Underwriter is a Member AND FURTHER THAT
the List of Underwriting Members of Lloyd’s referred to above shows their
respective Syndicates and Shares therein, is deemed to be incorporated in and to
form part of this policy, bears the number specified in the attached Table and
is available for inspection at Lloyd’s Policy Signing Office by the Assured or
his or their representatives and a true copy of the material parts of the said
List certified by the General Manager of Lloyd’s Policy Signing Office will be
furnished to the Assured on application.

          In Witness whereof the General Manager of Lloyd’s Policy Signing
Office has subscribed his name on behalf of each of us.

(NM)

LLOYD’S POLICY SIGNING OFFICE,

 

 

 

/s/ Peter George

 

 

 

 

 

General Manager


--------------------------------------------------------------------------------

Definitive Numbers of Syndicates and Amount,
Percentage
or Proportion of the Total Sum insured hereunder
shared

--------------------------------------------------------------------------------


BUREAU REFERENCE

61656 08/06/04

BROKER NUMBER 1108

 

 

 

PROPORTION
%

SYNDICATE

UNDERWRITER’S
REFERENCE

 

 

 

 

 

 

7.00

435

83667600

5.00

2488

BBCM54JE4330

 

 

 

TOTAL LINE

No. OF SYNDICATES

 

12.00

2

 

THE LIST OF UNDERWRITING MEMBERS
OF LLOYDS IS IN RESPECT OF 2004
YEAR OF ACCOUNT

--------------------------------------------------------------------------------

Interests and Liabilities Agreement

of

Certain Insurance Companies
shown in the Signing Schedule(s) attached hereto
(hereinafter referred to as the “Subscribing Reinsurer”)

with respect to the

Medical Professional Liability Excess of Loss
Reinsurance Contract
Effective:  January 1, 2004

issued to and duly executed by

Member Companies of FPIC Insurance Group, Inc.
including
First Professionals Insurance Company, Inc.
Jacksonville, Florida
Anesthesiologists’ Professional Assurance Company
Coral Gables, Florida
and
Intermed Insurance Company
St. Louis, Missouri

The Subscribing Reinsurer hereby accepts a 15.0% share in the interests and
liabilities of the “Reinsurer” as set forth in the attached Contract captioned
above.

This Agreement shall become effective on January 1, 2004, and shall continue in
force until terminated in accordance with the provisions of the attached
Contract.

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

Signed for and on behalf of the Subscribing Reinsurer in the Signing Schedule(s)
attached hereto.

--------------------------------------------------------------------------------


BUREAU REFERENCE
0403190001483

 

 

 

PROPORTION

CODE

MEMBER COMPANY AND REFERENCE

 

 

 

%

 

 

 

 

 

7.5000000

W4006

WELLINGTON REINSURANCE LIMITED

 

 

NOW KNOWN AS ASPEN INSURANCE UK LIMITED
UW702622FOX

7.5000000

R4003

               ALEA LONDON LIMITED

 

 

AFXEX0114713

 

 

 

15.000000%  TOTAL

 

 

--------------------------------------------------------------------------------

          the Reinsurers, hereby severally agree to reinsure the Reinsured in
the manner and proportions set forth in this reinsurance contract.

The subscribing Reinsurers’ obligations under this contract are several and not
joint and are limited solely to the extent of their individual signed
subscriptions. The subscribing Reinsurers are not responsible for the
subscription of any co-subscribing Reinsurer who for any reason does not satisfy
all or part of its obligations.

In witness whereof the name of the Managing Director of Ins-sure Services
Limited is subscribed on behalf of each of the Reinsurers in accordance with the
provisions of the Services Agreement that each of the Reinsurers has with London
Processing Centre Limited (a wholly owned subsidiary of Ins-sure Services
Limited).

               /s/ David Andrews

Managing Director

 

--------------------------------------------------------------------------------

 

 

This wording is not valid unless it bears the signature of the Managing Director
of Ins-sure Services Limited.


--------------------------------------------------------------------------------


BUREAU REFERENCE
0406080001174

 

 

 

PROPORTION

CODE

MEMBER COMPANY AND REFERENCE

 

 

 

%

 

 

 

 

 

7.5000000

W4006

WELLINGTON REINSURANCE LIMITED

 

 

NOW KNOWN AS ASPEN INSURANCE UK LIMITED
UW702623DOX

7.5000000

R4003

               ALEA LONDON LIMITED

 

 

AFXEX0114714

 

 

 

15.000000%  TOTAL

 

 

--------------------------------------------------------------------------------

The subscribing Reinsurers’ obligations under this contract are several and not
joint and are limited solely to the extent of their individual signed
subscriptions. The subscribing Reinsurers are not responsible for the
subscription of any co-subscribing Reinsurer who for any reason does not satisfy
all or part of its obligations.

In witness whereof the name of the Managing Director of Ins-sure Services
Limited is subscribed on behalf of each of the Reinsurers in accordance with the
provisions of the Services Agreement that each of the Reinsurers has with London
Processing Centre Limited (a wholly owned subsidiary of Ins-sure Services
Limited).

               /s/ David Andrews

Managing Director

 

--------------------------------------------------------------------------------

 

 

This wording is not valid unless it bears the signature of the Managing Director
of Ins-sure Services Limited.


--------------------------------------------------------------------------------